McPHERSON, District Judge.
I think this motion must prevail. Neither the interest oí airs. Maria Horwitz, nor of her children, nor of Mrs. Osier,— whether such interest be vested or contingent, — will be affected by the decree that is now sought for, and I am unable, therefore, to regard them as necessary parties. It might, perhaps, be proper to join them all, or some of them, at least; but, as such joinder would deprive the court of jurisdiction, it should not be made. The complainants will bo allowed to go on with the suit against the present defendant alone. If he should be removed from the trust that he now holds for the complainants, and if this court, should undertake to appoint his successor, it may then be necessary to give notice to some, or all, of (he parties having vested or contingent interests in remainder, in order that they may be heard concerning the appointment. But this is a separate matter, and need not now be considered. The plea is adjudged insufficient, and the defendant is directed to answer the bill within 20 days.